70 F.3d 1184
UNITED STATES of America, Appellee,v.James Matthew ZIMMERMAN, Appellant.
No. 95-3171.
United States Court of Appeals,Tenth Circuit.
Dec. 5, 1995.

Before BRORBY and KELLY, Circuit Judges.

ORDER

1
This matter is before the court on the motion of the government to file its response brief out of time.  In support of that motion, counsel states he did not have time to prepare the brief because "there was a conflict with administrative duties of preparing for office evaluation."   Although the court will grant the request for extra time to file the brief, the statement made in counsel's motion gives the court great concern.


2
The government has an obligation in every matter before this court to prepare briefs in a timely fashion.  Administrative duties do not justify a delay of this appeal.  Counsel is admonished that although the motion is being granted in this case, the court finds this proffered excuse unacceptable.  As this court has noted, motions for extension of time are not favored.  10th Cir.R. 27.4.1.  Counsel should read that rule, and take heed of it.